DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I (claims 1-16) in the reply filed on 08/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PG Pub 2013/0082399; hereinafter Kim).


    PNG
    media_image1.png
    404
    643
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 5B provided above, Kim teaches a package (10000dd), comprising: 
at least one memory component 100 (para [0054]), 
(para [0054]; “The semiconductor chip 100 may be a memory device or a logic device. As described above, examples of the memory device may include a DRAM, an SRAM, a flash memory, an EEPROM, a PRAM, an MRAM, and an RRAM.”)
including a stacked memory structure (100-1,100-2,100-3,100-4) laterally encapsulated in a molding compound 200,300,350 (para [0056-0058]) and
a plurality of conductive posts 230,340,3200 disposed on an upper surface of the stacked memory structure (annotated “upper” in Fig. 5B above), and the upper surface 
an insulating encapsulation 3000 (para [0057]), encapsulating the at least one memory component (see Fig. 5B), wherein top surfaces 3200 of the plurality of conductive posts are exposed from the insulating encapsulation (see Fig. 5B), and a material of the molding compound is different from a material of the insulating encapsulation (para [0056-0058]).  
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 5B provided above, Kim teaches the package of claim 1 (see claim 1 above), wherein the insulating encapsulation 3000 comprises a covering portion (covers the upper surface) and a sidewall portion (covers sidewalls of the molding compound), wherein the covering potion covers the upper surface and surrounds the plurality of conductive posts, and the sidewall portion covers sidewalls of the molding compound (see Fig. 5B).  
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 5B provided above, Kim teaches the package of claim 2 (see claim 1 and claim 2 above), wherein the covering portion (covers the upper surface) comprises an underfill layer (annotated “underfill layer” in Fig. 5B), and a material of the underfill layer is different from the material of the insulating encapsulation 3000 (para [0057] and [0061]).  
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 5B provided above, Kim teaches the package of claim 1 (see claim 1 above), wherein the stacked memory structure (100-1,100-2,100-3,100-4) comprises a plurality of memory chips stacked over one another (see Fig. 5B) and a plurality of interconnecting structures 120,140 .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


2. 	Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Elsherbini et la. (PG Pub 2019/0385977; hereinafter Elsherbini).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 5B provided above, Kim teaches the package of claim 1 (see claim 1 above), wherein the at least one memory component 100 includes a first memory component 100-1 and a second memory component 100-2 are encapsulated in the insulating encapsulation. 
Although, Kim teaches the first and the second memory component vertically arranged he does not explicitly teach the first and the second memory component “arranged side-by-side with a gap distance and the first and second memory components.

    PNG
    media_image2.png
    593
    817
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1A provided above, Elsherbini teaches a package 100 (para [0024-0049]) comprising: a first memory component 114-1 (para [0050]) and a second memory component 114-1 (para [0050]) arranged side-by-side (see Fig. 1A above) with a gap distance (the distance between the two dies).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only have dies stacked vertically but additionally have dies arranged laterally, as taught by Elsherbini, to thereby create a more robust and compact package.
Regarding claim 5, refer to the figure(s0 cited above, in the combination of Kim and Elsherbini, Elsherbini teaches the gap having a distance between the first and 
However, one of ordinary skill in the art would have found it obvious to change the dimensional gap size between the two adjacent semiconductor components (ex. to be bigger or smaller than the current size) to satisfy the desired design profile while creating a more robust package.
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 

3. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Kim (PG Pub 2016/0218081; hereinafter Kim-2).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 5B provided above, Kim teaches the package of claim 1 (see claim 1 above), wherein the at least one memory component 100 comprises a high bandwidth memory (HBM) component.  
Kim teaches the memory component 100 including a plurality of memory dies (i.e. the stacked memory structure) which are stacked using a TSV technique (see Fig. 5B), he does not explicitly teach the “memory component comprises a high bandwidth memory (HBM) component.”
However, in the same field of endeavor, Kim-2 teaches “HBM may correspond to a memory standard including a plurality of memory die which are stacked using a TSV technique to obtain a high bandwidth thereof” (para [0039]).
In light of such teachings, since Kim package comprises the plurality of stacked memory die, using a TSV technique, his package is considered to be capable of yielding the same claimed outcome (i.e. a high bandwidth). For this reason the claim limitation is considered met.
Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Lee, PG Pub 2012/0038045, teaches stacked semiconductor device and method of fabricating the same.

	c. Lee et al., PG Pub 2012/0088332, teaches a semiconductor package and method of manufacturing the same.
	d. Ahn et al., PG Pub 2012/0282735, teaches method of manufacturing chip-stacked semiconductor package.

Allowable Subject Matter
5.	Claims 8-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, a first insulating encapsulation; at least one memory component, encapsulated in the first insulating encapsulation, wherein the at least one memory component comprises a stacked memory structure molded in a molding compound, wherein the first insulating encapsulation comprises a covering portion and a side wall portion, the covering portion overlaying an upper surface of the stacked memory structure, and the side wall portion surrounds sidewalls of the at least one memory component; a second insulating encapsulation, encapsulating the at least one memory component and exposing the covering portion of the first insulating encapsulation, wherein the first insulating encapsulation is sandwiched between the second insulating encapsulation and the molding compound; a semiconductor chip structure, embedded in the second insulating encapsulation and arranged aside the at least one memory component; and a redistribution structure, overlaying and electrically connected to the at least one memory component and the semiconductor chip structure.
Claims 9-16 would be allowable, because they depend on allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895